Title: From Thomas Jefferson to Montmorin, 3 March 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris Mar. 3. 1788.

Having received information yesterday that Mr. Adams was gone to the Hague for a few days, and there being a great necessity that I should have an interview with him before his departure, I have concluded to set out for that place immediately. This will occasion me an absence of three or four weeks, during which, should any thing material occur Mr. Short, my secretary, will be here. He is the same person from whom your Excellency was so good as to receive communications during my absence the last year, and for whom I will beg the same indulgence now, should any occasion arise.
I have the honour to be with sentiments of the most perfect respect & attachment Your Excellency’s most obedient & most humble servt.,

Th: Jefferson

